Citation Nr: 0933906	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  08-16 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Service connection for a right knee disability.

2. Service connection for a back condition, to include as 
secondary to the alleged service-connected right knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1953 to 
December 1954.  While in the Army, he served with the 1795 
Co. B 510 Tank Battalion in Germany.   

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied service connection for a right knee condition and a 
back condition on a direct incurrence basis only.  The 
Veteran timely filed a Notice of Disagreement (NOD) in May 
2007.  The RO provided a Statement of the Case (SOC) in 
August 2007 and thereafter, in May 2008, the Veteran timely 
filed a substantive appeal.  

In June 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder.  During the 
hearing, the Veteran's representative indicated that the 
Veteran wanted his right knee claim considered on direct and 
secondary bases.  The Board must discuss all theories of 
entitlement raised by the Veteran or by the evidence of 
record.  Robinson v. Nicholson, 21 Vet. App. 553 (2008).  
Accordingly, this issue has been recharacterized to more 
accurately reflect the Veteran's claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claims.  38 C.F.R. § 19.9 
(2008).  A summation of the relevant evidence is set forth 
below. 

Factual Background

The Veteran's December 1954 separation examination discloses 
a normal clinical evaluation of all systems.

In a December 2006 correspondence, the Veteran indicated that 
he receives medical care from the Seneca Hill (Oswego) CBOC 
and the Syracuse, New York VAMC.

In a February 2007 letter, the RO informed the Veteran that 
his service treatment records had been destroyed and 
requested that he complete a NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data, so that it 
could request a thorough search for his medical records.  No 
response was received.

VA treatment records from the Oswego CBOC reveal that the 
Veteran complained of "right knee problems" in September 
2006.  He related a history of injury overseas, and 
subsequent surgical repair, in the 1950's.  He indicated that 
the pain was not constant, but became worse when going up and 
down stairs.  The Veteran complained that he felt like his 
knee was "going to give out while walking."  The clinician 
ordered an X-ray and indicated that he suspected arthritis.

An October 2006 treatment record indicates that the Veteran 
complained of right knee pain and an episodic "catching" 
sensation.  An X-ray revealed osteopenia, early medial 
degenerative joint disease, a small medial intra-articular 
loose body, and a suspected additional anterior loose body.  
There was no evidence of joint effusion.

A January 2007 treatment record indicates that the Veteran's 
knee was "feeling pretty good" except for progressive knee 
pain of two years' duration, more so on the medial side of 
his knee.  He denied locking or giving away.  He gave a 
history of an open meniscectomy in 1958.  Upon examination, 
there was no effusion, redness, or warmth.  There was mild 
pain with palpation over the medial joint, but no pain over 
the lateral joint or patella or tendon heel.  There was good 
range of motion with full flexion and extension.  The 
clinician noted that the Veteran "open[ed] mildly on the 
medial side with some pain."  The impression was right knee 
osteoarthritis.

Another January 2007 treatment note contains the following 
notation:  "There is question if this is related to previous 
injury and given history of arthritis in this joint only 
there is greater probability this is related."

In June 2008, the RO requested medical records from the 
Syracuse, New York VAMC for the period of January 1958 to 
December 1958.  A negative reply from the Syracuse, New York 
VAMC archives center was received later that month.

During the June 2009 hearing, the Veteran testified that he 
slipped and twisted his knee as he was entering the hatch of 
a tank while stationed in Germany.  He testified that he 
heard a "popping" noise at the time.  The Veteran stated 
that he was treated by a Dr. Weaks on base, who sent him to a 
hospital in Frankfurt, Germany where he was evaluated and 
released.  Thereafter, Dr. Weaks treated him several times 
and put the Veteran on restricted duty.  These events 
happened shortly before his discharge.  The Veteran stated 
that after discharge, he was treated by his family doctor who 
eventually referred him to the VA.  The Veteran testified 
that he was unable to obtain those records because the doctor 
had passed away.  The Veteran further contends that in 1958 a 
doctor at the Syracuse VAMC took X-rays of the right knee and 
told him he had "a bucket handle tear of the right disc."  
He stated that he had surgery there in 1958, but that he had 
been unable to obtain those records despite numerous 
attempts.  The Veteran further explained that he had 
contacted two Army soldiers who he served with in Germany in 
an attempt to verify his claim, but indicated they could not 
recall the injury as too much time had passed.  The Veteran 
denied any right leg injuries since discharge.  With respect 
to his alleged back condition, the Veteran claims that it 
developed as a result of favoring his right knee.  
Analysis

At the outset, the Board comments that the Veteran's service 
treatment records are  fire related.  As noted in a February 
2007 letter, the RO wrote "[t]here was a fire at the 
National Archives and Records Admninistration on July 12, 
1973.  We received notification from the service department 
that your military records were stored there on that date, 
they have been destroyed in the fire."  In light of this, 
the Board recognizes that it should employ a "heightened" 
duty "to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule." See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. 
Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent 
does "not establish a heightened 'benefit of the doubt,' only 
a heightened duty of the Board to consider applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed").  The Board 
comments, however, that this special duty does not require it 
to engage in any "burden-shifting" analysis with respect to 
the veteran's claim.  Cromer v. Nicholson, 455 F.3d 1346, 
1345-46 (Fed. Cir. 2006) (holding no adverse presumption 
attaches to service connection claim against the government 
when veteran's SMRs are destroyed in a fire).

The claims file does include the Veteran's December 1954 
separation examination, which was negative for any abnormal 
findings relating to a right knee disorder.  However, the 
Veteran has submitted statements and offered sworn testimony 
to the effect that he has a right knee disability due to a 
right knee injury during service and that it has gradually 
progressed in severity since that time.  While the Veteran is 
not competent to provide an opinion as to a diagnosis of a 
right knee disability, his statements as to the presence of 
knee pain, instability, and swelling are evidence in support 
of the claim.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims recognized in 38 
C.F.R. § 3.159(c)(4) a three-pronged test for ascertaining 
whether a VA examination or opinion is warranted to address a 
claim for service connection.  The Court stressed that the 
criteria for obtaining a VA examination is a low threshold.  
As there is testimony of right knee pain over the years since 
the Veteran's separation from active duty, a post-service 
diagnosis of right knee osteoarthritis, and medical evidence 
that suggests a potential link between the Veteran's right 
knee disorder and service, the Board finds that a VA 
examination to determine the nature, etiology or approximate 
onset date of any right knee disability that is currently 
present is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McClendon, supra.  

The medical evidence of record does not indicate that the 
Veteran has a currently diagnosed back disability.  However, 
the Veteran has indicated that he has received recent 
treatment for a back disorder at the Syracuse VAMC.  It does 
not appear that the RO attempted to obtain these hospital 
treatment records.  VA's duty to assist includes making 
reasonable efforts to obtain service medical records.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  Consequently, 
on remand, the RO should attempt to obtain the Veteran's 
complete medical records.  

Before adjudicating the claim for service connection for a 
back condition on direct and secondary bases, the RO must 
ensure compliance with VCAA, to include providing the text of 
38 C.F.R. § 3.310 with the amendment that was effective 
October10, 2006.  Upon remand, in the VCAA notification 
letter, the Veteran should be sent a copy of 38 C.F.R. § 
3.310 and the amendment to that regulation, effective October 
10, 2006.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R.  § 3.159.  The 
notification letter should inform the 
Veteran of the evidence needed to 
substantiate the claim for service 
connection for a back disorder on 
direct and secondary bases.  The 
AMC/RO must notify the Veteran and 
his representative of the amendment 
to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of 
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the 
basis of the aggravation of a 
nonservice-connected disorder by 
service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen 
and adds language that requires that 
a baseline level of severity of the 
nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

2.	Give the Veteran another opportunity 
to complete NA Form 13055.  He should 
provide as much detail as he can 
about his military service and his 
reported in-service injury, to 
include his full company designation, 
the name and location of the 
facilities in which he was treated, 
the length of his treatment, and any 
other information that may assist VA 
in locating relevant medical records. 

3.	Then, the AMC/RO should contact the 
NPRC and any other federal records 
depository and request copies of all 
the Veteran's personnel records (his 
201 file) and any hospital records 
for his period of military service 
from January 1953 to December 1954.  
Additionally, the AMC/RO should also 
request all secondary sources of 
service medical treatment records 
such as Surgeon General's Office 
(SGO) reports and any actual 
surgical/clinical records from the 
military base the Veteran was 
stationed during his enlistment.

4.	Obtain and associate with the claims 
file VA treatment records from the 
VAMC Syracuse, New York dated from 
July 2005 to the present.

5.	The AMC/RO should ask the Veteran for 
any additional identifying 
information he may be able to provide 
regarding the hospital in Frankfurt, 
Germany where he received treatment 
for his right knee prior to his 
December 1954 discharge from service.  
The AMC/RO should then acquire any 
such records after having received 
authorization and consent for 
release, and then associate these 
records with the claims file.

6.	Regardless of whether or not the 
Veteran responds to the requests set 
forth in the preceding paragraph 
Numbers 2 and 5, the Veteran should 
be afforded a VA orthopedic 
examination to determine the 
approximate onset date and/or 
etiology of his right knee 
disability, to include 
osteoarthritis, and any back 
disability that may be present.  Any 
tests that are deemed necessary, to 
include radiographic studies, should 
be accomplished.  The claims folder 
and a copy of this remand must be 
furnished to the VA examiner for 
review and the report compiled by 
such examiner should indicate whether 
the claims folder was made available 
and reviewed.

With respect to the approximate onset 
date and etiology of any right knee 
or back disability that is present, 
based on the examination and review 
of the claims file, as well as any 
tests that are deemed necessary, the 
examiner should provide an opinion as 
to the following questions:

(a) Is it at least as likely as 
not (50 percent or greater degree 
of probability) that any currently 
diagnosed disability of the right 
knee, to include osteoarthritis, 
began during service or is 
causally linked to any incident of 
active duty?

(b) Is it at least as likely as 
not (50 percent or greater degree 
of probability) that any currently 
diagnosed back disability began 
during service or is causally 
related to any incident of active 
duty?

(c) Is it at least as likely as 
not (50 percent or greater degree 
of probability) that any currently 
diagnosed disability of the right 
knee was caused or aggravated by 
any back disability that is 
currently present?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.
The clinician is further advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

If service connection is granted for a 
right knee disability and if it is 
determined that a back disability was 
aggravated by a right knee disability, to 
the extent that is possible, the examiner 
should indicate the approximate degree of 
back disability present (baseline; e.g., 
mild, moderate) before the onset of the 
aggravation.

The clinician is also asked to provide a 
rationale for any opinion expressed.  If 
the clinician must resort to speculation 
to answer any question, he or she should 
so indicate in the examination report.

7. After completion of the directed 
development, and any additional 
development that is indicated by the 
current state of the record, re-
adjudicate the claims.  If either benefit 
sought remains denied, issue a 
supplemental statement of the case and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).







